NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 23, 2022
                                  Decided June 24, 2022

                                          Before

                         DIANE S. SYKES, Chief Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 20-3543

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Indiana, Fort Wayne Division.

       v.                                        No. 15 CR 38-001

DAN I. WILSON,                                   Holly A. Brady,
     Defendant-Appellant.                        Judge.

                                        ORDER

        Dan Wilson pleaded guilty to conspiring to distribute and possess with intent to
distribute at least one kilogram of heroin and at least five kilograms of cocaine in
violation of 21 U.S.C. § 846. In a plea agreement, Wilson waived his right to appeal in
exchange for the government’s promise to recommend the statutory minimum sentence
of 120 months’ imprisonment. Nevertheless, Wilson filed this appeal. Now, his
appellate counsel asserts that the appeal is frivolous and moves to withdraw. See Anders
v. California, 386 U.S. 738, 744 (1967). Counsel’s brief explains the nature of the case and
raises potential issues that we would expect to see in this sort of an appeal. Because
No. 20-3543                                                                           Page 2

counsel’s analysis appears thorough, and Wilson has not responded, see CIR. R. 51(b),
we limit our review to the subjects that counsel discusses. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014).

       Wilson was indicted for his role in a conspiracy to distribute heroin and cocaine
in Akron, Ohio. He entered a written plea agreement in which the government agreed
to recommend the minimum applicable sentence under the Guidelines. In exchange,
Wilson agreed that “I expressly waive my right to appeal or to contest my conviction
and all components of my sentence or the manner in which my conviction or my
sentence was determined, to any Court on any ground other than a claim of ineffective
assistance of counsel.” At sentencing, the parties argued for, and the court imposed, the
statutory minimum sentence of 120 months’ imprisonment (plus 5 years’ supervised
release.)

       Counsel confirms that Wilson does not want to challenge his guilty plea, so she
rightly does not discuss any such potential challenge. See United States v. Konczak,
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        Counsel does consider whether Wilson could challenge his sentence despite his
broad appellate waiver and rightly concludes that he could not. An appeal waiver
stands or falls with the underlying agreement and plea, and because Wilson does not
want to challenge the plea agreement, the appeal waiver blocks this appeal. See United
States v. Nulf, 978 F.3d 504, 506 (7th Cir. 2020). Further, counsel correctly deems
frivolous any argument that an exception to the appeal waiver could apply. See id. The
government recommended the lowest possible sentence, and the record does not
suggest that the judge considered any constitutionally impermissible criteria at
sentencing. Finally, counsel also rightly concludes that Wilson could not challenge the
conditions of his supervised release. His appellate waiver extended to “all components”
of his sentence, and these include his supervised release conditions. See United States v.
Campbell, 813 F.3d 1016, 1018 (7th Cir. 2016).

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.